DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3, line 2, “inner rail of the vertical shaft,” has been deleted and replaced with –inner rail of the vertical shaft via a shear pin,--.
Claim 3, line 3, “connecting element” has been deleted and replaced with –shear pin--.
Authorization for this examiner’s amendment was given in an interview with Nikki Sanford on April 14, 2022.
Claim 16, line 1, “The method of claim 15” has been deleted and replaced with –The method of claim 12--.
Authorization for this examiner’s amendment was given in an interview with Nikki Sanford on May 10, 2022.

Election/Restrictions
	Claims 1 and 12 are allowable. The restriction requirement between Species I-IV, as set forth in the Office action mailed on June 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 16, 2021 is withdrawn.  Claims 2-5, 7, 13-14, and 16, directed to Species II and Species III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1-14 and 16-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious all of the limitations of amended claims 1 and 12. Both independent claims have incorporated the subject matter of claim 15 previously indicated allowable. The prior art does not disclose a guide that at least partially surrounds the safety cable and a circumference of the vertical shaft supporting a safety brake for a cable in a lift system. It would not have been obvious to one of ordinary skill in the art to position a guide as claimed with the references Rivero and Durand cited in the non-final rejection of December 27, 2021. The vertical shaft of Durand is structurally different than the shaft presented in the current application and it would not be a clear modification to position the shaft using a guide as claimed by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.L./Examiner, Art Unit 3654                                                     /MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654